        Case 1:19-mc-00195-KPF Document 64 Filed 03/10/20 Page 1 of 1

                                                                       Daniel A. Schnapp
                                                                       Partner
                                                                       T 212-940-3026
                                                                       dschnapp@nixonpeabody.com

                                                                       Tower 46
                                                                       55 West 46th Street
                                                                       New York, NY 10036-4120
                                                                       212-940-3000




March 10, 2020

VIA ECF & EMAIL
(Failla_NYSDChambers@nysd.uscourts.gov)

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

     RE:      Commissions Import Export S.A. v. Republic of the Congo et al., 1:19-mc-00195-
              KPF

Dear Judge Failla:

        We represent Respondent Ecree LLC (“Ecree”) in the above-referenced matter.
Pursuant to Your Honor’s Individual Rules of Practice in Civil Cases Rule 4(E), we respectfully
request that the Court schedule oral argument in connection with Ecree’s Motion to Vacate
Certificate of Default, filed February 21, 2020 (Dkt. 56). Petitioner Commissions Import
Export S.A. (“Commisimpex”) submitted its response on February 28, 2020 and Ecree
submitted its reply on March 6, 2020. All briefing on Ecree’s motion has been completed.

       Thank you for your consideration of this request.

                                                    Respectfully Submitted,

                                                    By:    /s/ Daniel A. Schnapp
                                                           DANIEL A. SCHNAPP

                                                           Counsel for Ecree LLC



cc: Counsel of record by ECF
